DETAILED ACTION
This office action is response to 04/07/2021. Claims 3, 8  and 11 cancelled. Claims 1-2, 4-7, 9-10 and 12-22 are presented for examination.
Examiner’s Amendment
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by telephone from the applicant’s representative Allison Dietrich, Reg. No. 79,014 on 05/11/2021.
The application has been amended as follows:
(Currently Amended)  A monitoring system that is configured to monitor a property, the monitoring system comprising:
a passive infrared (PIR) sensor that has a first field of view and is configured to generate reference PIR data that represents motion within an area of the property;
an auxiliary sensor that has a second field of view and is configured to generate auxiliary sensor data that represents an attribute of the area of the property, wherein the first field of view overlaps with the second field of view;
a motion sensor device configured to:
obtain the reference PIR data from the PIR sensor;
determine that a first set of motion detection criteria is satisfied by the reference PIR data;

obtain the auxiliary sensor data from the auxiliary sensor;
map the auxiliary sensor data from an area of the second field of view to a corresponding area of the first field of view;
identify, based on the auxiliary sensor data mapped from the area of the second field of view to the corresponding area of the first field of view, an object that caused the motion detection within the area of the property;  
		obtain a second set of motion detection criteria based on the reference PIR data and the identified object that caused the motion detection within the area of the property; and
		determine whether the second set of motion detection criteria is satisfied by additional PIR data.

2.	(Currently Amended)  The monitoring system of claim 1, comprising a monitor control unit configured to 
determine the second set of motion detection criteria based on the reference PIR data and the identified object that caused the motion detection within the area of the property.



8.	(Canceled)
11.	(Canceled)  

12.	(Currently Amended)  The monitoring system of claim 2, wherein determining the second set of motion detection criteria based on the reference PIR data and the identified object that caused the motion detection within the area of the property comprises:
	analyzing the auxiliary sensor data to classify an object of interest in the area of the property; 
	determining that the identified object that caused the motion detection does not correspond to the object of interest; and
	in response to determining that the identified object that caused the motion detection does not correspond to the object of interest, determining the second set of motion detection criteria based on the first set of motion detection criteria.

13.	(Currently Amended)  The monitoring system of claim 2, wherein determining the second set of motion detection criteria based on the reference PIR data and the identified object that caused the motion detection within the area of the property comprises:
	analyzing the auxiliary sensor data to: 
		classify [[an]] the identified object that caused the motion detection as an object of interest 
		determine an expected time of motion detection of the object of interest;  
	analyzing the reference PIR data to determine a time of motion detection of the object of interest;
	determining that the time of motion detection of the object of interest was later than the expected time of motion detection; and
	in response to determining that the time of motion detection of the object of interest was later than the expected time of motion detection, determining the second set of motion detection criteria based on the first set of motion detection criteria.

19.	(Currently Amended)  A method, comprising: 
	obtaining reference PIR data from a PIR sensor that has a first field of view and is configured to generate reference PIR data that represents motion within an area of the property;
	determining that a first set of motion detection criteria is satisfied by the reference PIR data;
	in response to determining that the first set of motion detection criteria is satisfied by the reference PIR data, activating an auxiliary sensor to cause the auxiliary sensor to generate auxiliary sensor data, wherein the auxiliary sensor has a second field of view that overlaps with the first field of view;
	obtaining the auxiliary sensor data from the auxiliary sensor; 
	mapping the auxiliary sensor data from an area of the second field of view to a corresponding area of the first field of view;
	identifying, based on the auxiliary sensor data mapped from the area of the second field of view to the corresponding area of the first field of view, an object that caused the motion detection within the area of the property;  
	obtaining a second set of motion detection criteria based on the reference PIR data and the identified object that caused the motion detection within the area of the property; and
	determining whether the second set of motion detection criteria is satisfied by additional PIR data.	

20.	(Currently Amended)  A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising:
	obtaining reference PIR data from a PIR sensor that has a first field of view and is configured to generate reference PIR data that represents motion within an area of the property;
	determining that a first set of motion detection criteria is satisfied by the reference PIR data;
	in response to determining that the first set of motion detection criteria is satisfied by the reference PIR data, activating an auxiliary sensor to cause the auxiliary sensor to generate auxiliary sensor data, wherein the auxiliary sensor has a second field of view that overlaps with the first field of view;
	obtaining the auxiliary sensor data from the auxiliary sensor; 
	mapping the auxiliary sensor data from an area of the second field of view to a corresponding area of the first field of view;
	identifying, based on the auxiliary sensor data mapped from the area of the second field of view to the corresponding area of the first field of view, an object that caused the motion detection within the area of the property;  
	obtaining a second set of motion detection criteria based on the reference PIR data and the identified object that caused the motion detection within the area of the property; and
	determining whether the second set of motion detection criteria is satisfied by additional PIR data.	

Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 9-11 in Remarks, filed 04/07/2021, with respect to claims 1-2, 4-7, 9-10 and 12-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dixon (US 2016/0116343 A1)  in view of Baldwin (US 2002/0175815 A1) , have been fully considered and are persuasive.  These rejections have been withdrawn. 

Allowable Subject Matter
4.       Claims 1-2, 4-7, 9-10 and 12-22 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 19-20, the prior art of record, specifically Dixon (US 2016/0116343 A1)  teaches a method for determining updated predicted landing performance based on the current landing parameters and aircraft performance parameters; and displaying an updated airport map which displays a currently selected runway (Fig. 1, paragraph 30, device 10 include one or more sensors 12, a user-interface component 14, network interface 18, high-power processor 20, low-power processor 22, passive infrared (PIR) sensor 24, paragraph 0038, detect presence of a human using the PIR sensor 24, paragraph 0069, smart night light 65 houses an occupancy sensor, such as an ultrasonic or passive IR sensor).
Prior art of record, Baldwin (US 2002/0175815 A1)  teaches a monitoring system for notifying an operator that an aircraft is approaching a geographical feature of interest and a positioning system configured to identify position, heading, track, altitude, and velocity of the aircraft (paragraph 0016, motion or occupancy sensor including PIR sensor and microwave sensor, paragraph 0023, sensor signals representative of microwave and infrared energy detected by sensor 104 and PIR sensor 106, to determine occupancy of a monitored area, para 35, comparison of the detection result from the PIR sensor signals and the detection result from the microwave sensor signals to determine, paragraph 0027, Occupancy Motion Sensors employ PIR technology, both technologies (e.g., PIR and microwave) detect alarm thresholds, or which satisfy signal signature comparison criteria, before security sensor provides an alarm output).
However, the prior arts of record fail to teach, make obvious, or suggest, a monitoring system that is configured to monitor a property, the monitoring system comprising: a passive infrared (PIR) sensor that has a first field of view; an auxiliary sensor that has a second field of view and generate auxiliary sensor data, wherein the first field of view overlaps with the second field of view; in response to determining that the first set of motion detection criteria is satisfied by the reference PIR data, activate the auxiliary sensor to generate the auxiliary sensor data; map auxiliary sensor data from an area of the second field of view to a corresponding area of the first field of view; identify, based on the auxiliary sensor data mapped from the area of the second field of view to the corresponding area of the first field of view, obtain a second set of motion detection criteria; and determine the second set of motion detection criteria is satisfied by additional PIR data, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-2, 4-7, 9-10 and 12-22 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689